Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants Request for Reconsideration filed 12/28/21 which has been entered. Claims 1, 14, 16, and 20 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 14, and 20 being independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil US Publication No. 20190069070 (from IDS) in view of Freed et al. US Publication No. 20150116212.

               Referring to claim 1, Patil teaches an audio system (Fig. 2: wearable acoustic device 30) comprising: a speaker (Fig. 2: acoustic drivers (transducers) 34A and 34B); and a processor (Fig. 2: processor 46) configured to: determine a privacy setting for an audio signal; determine an audio filter that adjusts the audio signal to mitigate sound leakage when presented by the speaker based on the privacy setting; apply the audio filter to the audio signal to generate a filtered audio signal; and provide the filtered audio signal to the speaker (para 0048: “In some instances operating .
               However, Patil does not teach basing a privacy setting on sound input, but Freed et al. teaches an acoustic sensor configured to detect sound emitted by one or more sound sources in a local area of the system; classify the one or more sound sources by type; determine, based in part on the type of the one or more sound sources, a privacy setting (para 055: “device 900 in FIG. 9 is shown to also include a microphone 914 or other such audio-capturing device. The device in at least some embodiments can also determine various actions based upon sound detected by the microphone. …the device might be able to determine from the detected sound whether there are other people near the device, which can cause the device to activate a privacy mode”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to base a privacy setting on detected sound, as taught in Freed et al., in the system of Patil because it allows for a privacy mode to be automatically entered to protect sensitive information and prevent others from hearing the user’s noises.
               Referring to claim 2, Patil teaches the processor is configured to: determine, based on the privacy setting, an attenuation level for a frequency band; and determine the audio filter based on the attenuation level for the frequency band (Fig. 4: plot 50 shows sound pressure level for frequencies output by drivers 34 in the private operational mode).
               Referring to claim 3, Patil teaches the audio filter includes a low-pass filter and the processor is configured to determine a cutoff frequency of the low-pass filter based on the privacy setting (para 0048; Fig. 4: plot 50 shows cutoff frequency around fc).
the processor is further configured to: present a user interface for selecting the privacy setting on a display device; and receive a user input indicating the privacy setting (para 0054).
               Referring to claim 8, Patil teaches the audio system is a part of a headset and the display device is a part of a computing device that is separate from the audio system (paras 0048, 0054).
               Referring to claim 9, Patil teaches a mechanical control, and wherein the processor is configured to receive a user input provided via the mechanical control indicating the privacy setting (paras 0044, 0054).
               Referring to claim 10, Patil teaches the privacy setting defines a selection between a private mode or a non-private mode (paras 0048, 0054).
               Referring to claim 11, Patil teaches the processor is configured to select between the private mode or non-private mode based on a location of the audio system (para 0054).
               Referring to claim 12, Patil teaches the privacy setting defines a selection of a privacy level from a range of privacy levels (paras 0048, 0054).
               Referring to claim 14, Patil teaches a method comprising, by a processor of an audio system (Fig. 2: processor 46 of wearable acoustic device 30): determining a privacy setting for an audio signal; determining an audio filter that adjusts the audio signal to mitigate sound leakage when presented by a speaker of the audio system based on the privacy setting; applying the audio filter to the audio signal to generate a filter audio signal; and providing the filtered audio signal to the speaker (para 0048: “In some instances operating in the outloud mode may present difficulties. For example, the user may be in a crowded environment in which nearby persons may easily hear the sound emitted from the acoustic drivers 34. Even if low audible frequencies are not heard by others due to far-field sound cancellation, the sound at higher audible frequencies may be an annoyance to nearby persons. Advantageously, the personal wearable acoustic device may be operated in a private operational mode. In this mode, the drive signal provided to each acoustic driver 34 results in generation of acoustic signals that have a reduced acoustic frequency range. For example, the sound pressure level of the acoustic signals may have a frequency characteristic that extends from frequency f.sub.1 to .
               However, Patil does not teach basing a privacy setting on sound input, but Freed et al. teaches classifying one or more sound sources in a local area of the sound system by type; determining, based in part on the type of the one or more sound sources, a privacy setting (para 055: “device 900 in FIG. 9 is shown to also include a microphone 914 or other such audio-capturing device. The device in at least some embodiments can also determine various actions based upon sound detected by the microphone. …the device might be able to determine from the detected sound whether there are other people near the device, which can cause the device to activate a privacy mode”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to base a privacy setting on detected sound, as taught in Freed et al., in the method of Patil because it allows for a privacy mode to be automatically entered to protect sensitive information and prevent others from hearing the user’s noises.
               Referring to claim 15, Patil teaches the processor: determining, based on the privacy setting, an attenuation level for a frequency band; and determining the audio filter based on the attenuation level for the frequency band (Fig. 4: plot 50 shows sound pressure level for frequencies output by drivers 34 in the private operational mode).
               Referring to claim 16, Patil teaches the audio filter includes a low-pass filter and the method further comprises, by the processor, determining a cutoff frequency of the low-pass filter based on the privacy setting (para 0048; Fig. 4: plot 50 shows cutoff frequency around fc).
               Referring to claim 18, Patil teaches by the processor, receiving a user input indicating the privacy via one of: a user interface presented on a display device; or a user input provided via a mechanical control (paras 0044, 0054).
               Referring to claim 19, Patil teaches the privacy setting defines one of: a private mode or a non-private mode; or a privacy level from a range of privacy levels (paras 0048, 0054).
               Referring to claim 20, Patil teaches a non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to perform steps (Fig. 2: processor 46) comprising: determining a privacy setting for an audio signal, determining an audio filter that adjusts the audio signal to mitigate sound leakage when presented by a speaker based on the privacy setting, applying the audio filter to the audio signal to generate a filtered audio signal, and providing the filtered audio signal to the speaker (para 0048: “In some instances operating in the outloud mode may present difficulties. For example, the user may be in a crowded environment in which nearby persons may easily hear the sound emitted from the acoustic drivers 34. Even if low audible frequencies are not heard by others due to far-field sound cancellation, the sound at higher audible frequencies may be an annoyance to nearby persons. Advantageously, the personal wearable acoustic device may be operated in a private operational mode. In this mode, the drive signal provided to each acoustic driver 34 results in generation of acoustic signals that have a reduced acoustic frequency range. For example, the sound pressure level of the acoustic signals may have a frequency characteristic that extends from frequency f.sub.1 to frequency f.sub.c as shown by plot 50 of FIG. 4. In some examples, the frequency f.sub.c is between about 160 Hz and about 200 Hz”).
               However, Patil does not teach basing a privacy setting on sound input, but Freed et al. teaches classifying one or more sound sources in a local area of the sound system by type; determining, based in part on the type of the one or more sound sources, a privacy setting (para 055: “device 900 in FIG. 9 is shown to also include a microphone 914 or other such audio-capturing device. The device in at least some embodiments can also determine various actions based upon sound detected by the microphone. …the device might be able to determine from the detected sound whether there are other people near the device, which can cause the device to activate a privacy mode”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to base a privacy setting on detected sound, as taught in Freed et al., in the medium of Patil because it allows for a privacy mode to be automatically entered to protect sensitive information and prevent others from hearing the user’s noises.

Claims 4-6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil and Freed et al., as applied to claims 1 and 14 above, and further in view of Puthuff et al. US Patent No. 6181801.

Referring to claim 4, Patil teaches the processor is configured to determine a threshold level for the frequency band based on the privacy setting (para 0048). However, Patil and Freed et al. do not teach a compressor, but Puthuff et al. teaches the audio filter includes a compressor and the processor is configured to determine a compression ratio of the compressor for the frequency band based on the threshold (which is set based on the privacy setting) (Column 4, Lines 34-39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use compressors, as taught in Puthoff et al., in the system of Patil and Freed et al. because compressors can help to limit the signal some so that audio signal stays more private.
               Referring to claim 5, Patil teaches the processor is configured to determine another threshold level for another frequency band based on the privacy setting (para 0048) and Puthoff et al. teaches the processor is configured to determine another compression ratio of the compressor for another frequency band based on the threshold (which is set based on the privacy setting) (Column 4, Lines 34-39). Motivation to combine is the same as in claim 4. 
               Referring to claim 6, Patil teaches the audio filter includes a low-pass filter (para 0048). However, Patil and Freed et al. do not teach a compressor, but Puthuff et al. teaches followed by a multiband compressor (Column 4, Lines 34-39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use compressors, as taught in Puthoff et al., in the system of Patil and Freed et al.because compressors can help to limit the signal some so that audio signal stays more private.
               Referring to claim 17, Patil teaches by the processor, determining a threshold level for the frequency band based on the privacy setting (para 0048). However, Patil and Freed et al. do not teach a compressor, but Puthuff et al. teaches the audio filter includes a compressor and the method further comprises, by the processor, determining a compression ratio of the compressor for the frequency band based on the threshold (which is set based on the privacy setting) (Column 4, Lines 34-39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use compressors, as taught in Puthoff et al., in the method of Patil and Freed et al. because compressors can help to limit the signal some so that audio signal stays more private.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil and Freed et al., as applied to claim 1 above, and further in view of Davis US Publication No. 20140126757 (from IDS).

               Referring to claim 13, Patil and Freed et al. do not teach a dipole speaker, but Davis teaches the speaker includes a dipole speaker including an enclosure having an output port and a rear port, a first portion of sound emitted by the speaker is emitted from the output port and a second portion of the sound having a phase offset from the first portion of the sound is emitted from the rear port (paras 0017, 0023). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a dipole speaker, as in Davis, in the system of Patil and Freed et al. because it further helps to keep the audio private.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314







/KATHERINE A FALEY/Primary Examiner, Art Unit 2652